Citation Nr: 0625274	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Deborah Nixon.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
December 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2005 the veteran testified at a Board hearing.  

The issue of service connection for asbestosis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision in May 1999, the RO denied a claim of 
entitlement to 
service connection for asbestos exposure.  The veteran did 
not file a substantive appeal.  

2.  In March 2004, the veteran requested that his claim of 
service connection for asbestos exposure be reopened. 

3.  Evidence received since the May 1999 rating decision when 
considered alone or together with all of the evidence, both 
old and new, does raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  The evidence received since the RO denied service 
connection for asbestos exposure in May 1999, which is final, 
is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1999 rating decision, the veteran's claim for 
service connection for asbestos exposure was denied.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures that same month.  However, 
the veteran did not file a substantive appeal from the May 
1999 rating decision.  The May 1999 rating decision therefore 
became final.  38 U.S.C.A. § 7105.  However, when a claim is 
the subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In March 2004, the veteran requested that his service 
connection claim for asbestosis be reopened.  By regulation, 
for purposes of the veteran's request new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The decision of the RO in the May 1999 rating decision to 
deny the veteran's claim for service connection for asbestos 
exposure was essentially based on the finding that there is 
no evidence that asbestosis was related to service.  In 
connection with the veteran's current attempt to reopen his 
service connection claim, additional evidence has been 
received.  

Evidence at the time of May 1999 rating decision consisted of 
service medical records, private and VA medical records.  
Evidence received since the May 1999 rating decision included 
a May 2005 VA chest x-ray that suggested chronic pleural 
thickening that may be related to prior trauma, 
infection/effusion or asbestos-related disease.  The Board 
thus finds the May 2005 x-ray to be new evidence, as it was 
not of record at the time of the May 1999 rating decision, 
and material evidence in that it raises a reasonable 
possibility that the veteran's claimed asbestosis could be 
due to service.  In other words, the Board finds this newly 
received medical evidence to be new and material, and the 
veteran's claim has been reopened.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the claim being reopened by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for asbestosis.  The 
appeal is granted to this extent. 


REMAND

The veteran asserts that he has asbestosis due to in-service 
asbestos exposure.  VA must analyze an appellant's claim of 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the guidelines set forth in 
Veterans Benefits Administration Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  
See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The Board notes that 
these provisions were recently rescinded and are now found at 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, which was 
effective December 13, 2005.  It should be noted that the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.  
According to these guidelines, the most common disease is 
interstitial pulmonary fibrosis (asbestosis), the clinical 
diagnosis of which requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  

A December 1994 private medical report revealed that the 
veteran had a long history of smoking and possible post-
service occupational exposure to asbestos materials.  The 
diagnosis was pulmonary asbestosis.  Under the circumstances 
of this case, a medical opinion as to the etiology of any 
currently diagnosed lung disorder must be sought.  As such, 
this claim must be remanded to further develop the medical 
record.

During his December 2005 Board hearing, the veteran testified 
that he was exposed to asbestos as a rifleman during service.  
He indicated that he had many assignments in service and 
extensive exposure to asbestos.  Therefore the veteran's 
personnel records also should be sought and included in the 
claims folder.  

As mentioned earlier, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, and the case is being remanded, proper notice 
should be provided informing the veteran that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also should 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder.  

3.  Afterwards, the veteran should be 
scheduled for an examination with a 
respiratory specialist familiar with 
asbestos cases.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should review all pertinent 
medical evidence, examine the veteran, 
perform all necessary clinical testing, 
including x-rays, and render all 
appropriate diagnoses.  The examiner 
should specifically state whether any 
complaints are due to asbestosis or an 
asbestos-related disease.  If a diagnosis 
of asbestosis is made, the examiner should 
render an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
in-service exposure to asbestos was 
meaningful enough to have caused his 
current disability.  The examiner should 
specifically comment on the significance 
of the veteran's post-service occupations 
and exposure to asbestos, as well as his 
history of smoking.  All opinions 
expressed must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


